Case 1:18-cv-02688-AT-SDA Document 133 Filed 08/27/20 Page 1 of 2
       Case 1:18-cv-02688-AT-SDA Document 133 Filed 08/27/20 Page 2 of 2




reconsideration and invoked the Local Civil Rule and standard governing a reconsideration
motion. See ECF No. 96. The authorities put forth by Plaintiff are, however, neither controlling
nor persuasive. See Pl. Mot at 3 (citing Gibson v. Dir., TDCJ-CID, 9:17 Civ. 188 (E.D. Tex.
Dec. 6, 2019), ECF No. 75 at 2 (reclassifying a motion for reconsideration as objections where
the motion was filed by a pro se plaintiff); Sheneman v. Michigan, 1:19 Civ. 147 (W.D. Mich.
Dec. 30, 2019), ECF No. 23 at 1 (same); Graves v. Cunningham, No. 09 Civ. 5837, 2010 WL
2985473, at *2 n.1 (S.D.N.Y. July 27, 2010) (same); Doe v. City of New York, 05 Civ. 5439
(E.D.N.Y Jan. 5, 2010), ECF No. 51 at 1 n.1 (granting a request to reclassify a motion for
reconsideration as timely objections where the request was promptly made when the error was
discovered and upon consent of both parties)). The cited authorities merely confirm the result in
this case, where Plaintiff, despite having the benefit of experienced counsel, repeatedly
misapplied the Local Civil Rules and the Federal Rules of Civil Procedure, missed a statutorily-
imposed deadline to file objections without a showing of excusable neglect, and now—for the
first time, more than a year after Judge Aaron’s R&R—asks the Court to treat his motion for
reconsideration addressed to Judge Aaron as objections addressed to this Court. See June 22
Order at 6–9.

        The remainder of Plaintiff’s motion fails to raise any matters that the Court overlooked,
and rehashes arguments previously rejected. See generally Pl. Mot. It is “well-settled,”
however, “that Rule 59 is not a vehicle for relitigating old issues, presenting the case under new
theories, securing a rehearing on the merits, or otherwise taking a second bite at the apple.”
Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (internal
quotation marks, alteration, and citation omitted).

        Accordingly, Plaintiff’s motion for reconsideration is DENIED. The Clerk of Court is
directed to terminate the motion at ECF No. 120.

       SO ORDERED.

Dated: August 27, 2020
       New York, New York




                                                 2
